Citation Nr: 0007105	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-14 579	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the amount of $16,112, to include the question of 
the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from July 1942 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in New Orleans, Louisiana.  In 
May 1995 and May 1996, the Board remanded this case to the RO 
for further development.  


FINDINGS OF FACT

1.  The veteran was in receipt of Section 306 pension 
benefits from 1971 until the time they were retroactively 
terminated effective January 1986.

2.  There is no supporting evidence in the claims file that 
the veteran's family income exceeded the statutory 
limitations for countable income in effect for 1985, 1986, 
1987, and/or 1988.

3.  The applicable statutory income limitation for a veteran 
with one dependent in 1989 was $9,885.  

4.  The evidence of record shows that the veteran's countable 
family income for 1989 was at least $13,116.  


CONCLUSIONS OF LAW

1.  The evidence of record does not show that the countable 
income of the veteran was excessive for receipt of Section 
306 pension benefits for 1985, 1986, 1987, and/or 1988; thus 
Section 306 pension benefits were improperly terminated, 
effective January 1, 1986.  38 C.F.R. §§ 3.26, 3.252, 3.262, 
3.660 (1999).

2.  The evidence of record shows that the countable income of 
the veteran was excessive for receipt of Section 306 pension 
benefits for 1989; thus Section 306 pension benefits were 
properly terminated, effective January 1, 1990.  38 C.F.R. 
§§ 3.26, 3.252, 3.262, 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991).  That is, the Board finds that 
he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991).

In a February 1971 rating decision, entitlement to 
nonservice-connected pension benefits was granted.  
Thereafter, the veteran was notified that he was eligible to 
received Section 306 pension in an April 1971 letter.  In 
addition, the veteran was provided a VA Form 21-6896, which 
informed him of the necessity of informing the RO immediately 
of any change in income, net worth, or other change in his 
family status.  In June 1971, the veteran was further 
informed that any of his wife's income other than wages was 
for consideration in determining his pension entitlement.  

In October 1985, an Eligibility Verification Report (EVR) was 
received from the veteran in which he reported that his 
family income was derived from his Social Security income of 
$304.50 monthly as well as his wife's income of $20,000 
annually.  In addition, he reported unreimbursed medical 
expenses in the amount of $2,530.  In November 1986, an EVR 
was received from the veteran in which he reported that his 
family income was derived from his Social Security income of 
$313 monthly as well as his wife's income of $20,000 
annually.  In addition, he reported unreimbursed medical 
expenses in the amount of $3,556.  In October 1987, an EVR 
was received from the veteran in which he reported that his 
family income was derived from his Social Security income of 
$319 monthly as well as his wife's income of $20,000 
annually.  In addition, he reported unreimbursed medical 
expenses in the amount of $3,564.80.  In October 1988, an EVR 
was received from the veteran in which he reported that his 
family income was derived from his Social Security income of 
$314.80 monthly as well as his wife's income of $20,000 
annually.  In addition, he reported unreimbursed medical 
expenses in the amount of $3947.60.  In November 1989, an EVR 
was received from the veteran in which he reported that his 
family income was derived from his Social Security income of 
$327.90 monthly as well as his wife's income of $20,000 
annually.  In addition, he reported unreimbursed medical 
expenses in the amount of $4,182.80.  In November 1990, an 
EVR was received from the veteran in which he reported that 
his family income was derived from his Social Security income 
of $342.60 monthly as well as his wife's income of $20,000 
annually.  In addition, he reported unreimbursed medical 
expenses in the amount of $4,209.70.  In November 1991, an 
EVR was received from the veteran in which he reported that 
his family income was derived from his Social Security income 
of $360.90 monthly as well as his wife's income of $20,000 
annually.  In addition, he reported unreimbursed medical 
expenses in the amount of $3,711.20.  

The Board notes that the aforementioned EVR's included a 
category for "Other Retirement" income or for "All Other 
Annual Income," but the veteran never indicated that his 
wife had any income from retirement benefits.  

Thereafter, the veteran's spouse indicated that she incurred 
a loss of $3,226 from self-employment during 1989, but also 
indicated that she received retirement income during that 
year of $14,371.  As a result, the RO proposed to terminate 
the veteran's Section 306 benefits effective January 1, 1990.  
Thereafter, the veteran requested that his benefits be 
suspended.  Accordingly, the veteran's benefits were 
suspended as of June 1992.  

Thereafter, in July 1992, the RO advised the veteran that 
information from the Louisiana State Employees Retirement 
System showed that his wife began receiving retirement 
benefits effective August 31, 1985.  As such, the RO proposed 
to terminate the veteran's pension benefits effective January 
1, 1986.  The Board notes that this alleged information from 
the Louisiana State Employees Retirement System is not of 
record.

According to a July 1992 Report of Contact, the veteran 
confirmed that his wife had retired on August 31, 1985.  He 
indicated that she was receiving $1076 per month in 
Retirement benefits.  Thereafter, the veteran submitted a 
detailed explanation of his past and current medical 
expenses.  The Board notes, however, that the amount reported 
for 1989 was less than he had previously reported.  As such, 
the Board will accept the higher amount.  

In November 1992, the veteran was notified that the 
retroactive termination of his Section 306 pension benefits 
resulted in an overpayment of $16,112.  The veteran requested 
a waiver thereof.  This request was denied by the Committee 
in January 1993.  The veteran appealed that determination.  

In December 1992, a financial status report was received in 
which the veteran indicated that his monthly income exceeded 
his monthly expenses by $116.86.  He listed two credit card 
creditors in his listed expenses.  

In May 1995, the Board remanded this case to the RO for the 
RO to contact the Louisiana State Employees Retirement System 
and request information as to the amount of monthly 
retirement benefits the veteran's wife had received annually.  
It was noted that although the veteran had furnished 
information regarding the current amount of benefits being 
received, there was no information of record regarding the 
amount(s) of past payments.  In addition, the Board requested 
that current financial information be obtained from the 
veteran.  Thereafter, the RO only contacted the veteran.  In 
March 1996, the Board again remanded this case in order to 
determine the past amount(s) of retirement benefits that the 
veteran's wife received on an annual basis.  

In April 1996, a financial status report was received from 
the veteran in which he reported that his family's monthly 
income exceeded the monthly expenses by $242.77.  The veteran 
listed that a monthly expense included a credit card 
creditor.  

The Board will initially review how the overpayment in 
question was created.  As noted above, the veteran's wife 
verified that she received over $14,000 in retirement income 
in 1989.  Thereafter, the veteran verified that she retired 
in 1985.  The RO has indicated that the Louisiana State 
Employees Retirement System verified that the veteran's wife 
had received income from them since 1985.  However, despite 
numerous Board requests to do so, concrete and supporting 
evidence from the Louisiana State Employees Retirement System 
was never received showing the income of the veteran's wife 
from 1985 forward.  As such, there is no evidence that shows 
that the veteran's wife actually had retirement income prior 
to 1989 which caused the veteran's family income to exceed 
the applicable statutory limitations.  As such, the Board 
finds that the termination of the veteran's Section 306 
pension benefits prior to January 1, 1990 was not proper due 
to the lack of evidence of record.  38 C.F.R. §§ 3.26, 3.252, 
3.262, 3.660 (1999).

With regard to whether the termination of Section 306 
benefits was proper as of January 1, 1990, the Board finds 
that this action was in fact proper.  

The eligibility of a veteran for Section 306 disability 
pension depends on countable income.  Pertinent regulations 
provide that Section 306 pension benefits shall be terminated 
if countable annual income exceeds applicable income 
limitations.  The applicable income limitation for a veteran 
with one dependent in 1989 was $9,885.  

In determining countable income for Section 306 pension, 
payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received, and total 
income for the full calendar year will be considered.  38 
C.F.R. § 3.252 (1999).  Income derived from Social Security 
benefits is considered income as a retirement benefit.  38 
C.F.R. § 3.262(f) (1999).  Ten percent of the retirement 
payments are to be excluded in computing income received.  38 
C.F.R. § 3.262(e)(2) (1999).  Wages of the veteran's spouse, 
in this case, were excludable.  38 C.F.R. § 3.262(b)(2) 
(1999).  

A review of the income for 1989 shows that, in pertinent part 
and for countable income purposes, the veteran had annual 
Social Security income of $3,934.80 and his wife had 
retirement income of $14,371.  Thus, the total income of 
Social Security benefits and retirement benefits was 
$18,305.80.  That amount less 10 percent equals $16,475.22.  
As noted, the wages of the veteran's spouse from self-
employment are not for consideration.  

In addition, for purposes of Section 306 disability pension, 
there will be excluded unreimbursed amounts paid for unusual 
medical expenses.  Unreimbursed amounts which exceed 5 
percent of the veteran's reported annual income are 
considered unusual.  38 C.F.R. § 3.262 (1999).  Five percent 
of that total income figure for 1989 is $823.76.  In this 
case, the medical expenses in 1989 totaled $4182.80.  Thus, 
$3,359.04 in medical expenses may be excluded.  Therefore, 
the amount of countable income for 1989 was $13,116,18.

Thus, the veteran's family income well exceeded the statutory 
limitation of $9,885 for 1989.  

Where reduction or discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the year in which the increase occurred.  
38 C.F.R. § 3.660(a)(2) (1999).  A review of the calculated 
figures above shows that the veteran's income in 1989 
exceeded the applicable statutory limits.  Accordingly, 
Section 306 pension benefits were properly terminated 
effective January 1, 1990, since it was discontinued due to 
an increase in family income in 1989.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.252, 3.262, 3.660 (1999).  




ORDER

Section 306 pension benefits were improperly terminated, 
effective January 1, 1986.  

Section 306 pension benefits were properly terminated, 
effective January 1, 1990.  


REMAND

In this case, the veteran has requested a waiver of the 
recovery of the debt at issue.  As noted, the RO determined 
that the veteran's Section 306 benefits should have been 
terminated effective January 1, 1986.  This action resulted 
in an overpayment in the amount of $16,112.  In the decision 
above, the Board has found that the portion of the 
overpayment created by the termination of Section 306 
benefits for the period of January 1, 1986 to December 31, 
1989 was improper; thus that portion of the overpayment is 
moot and the veteran does not owe that portion of the 
originally calculated debt.  The veteran's current debt 
consists of Section 306 benefits paid from January 1, 1990 
until June 1992 when his benefits were suspended.  The Board 
has thoroughly reviewed the record, but notes that it is 
incomplete.  There is no record of award letters dated after 
January 1979 nor is there any other information showing what 
amounts of Section 306 pension the veteran were paid during 
the entire period of the original overpayment at issue.  The 
information of record is insufficient to determine what 
monies were paid from January 1, 1990 until June 1992.  

Clearly, from the actions taken above, the overpayment has 
been significantly reduced.  As such, the Board finds that 
the RO should perform a paid and due audit of the veteran's 
Section 306 pension account for the period from January 1, 
1990 until June 1992.  In addition, a current and complete 
financial status report should be requested from the veteran 
since he maintains that he has increasing medical care costs 
for him and his wife.  Once this information is of record, 
the RO should refer to the Committee the newly calculated 
overpayment for the period from January 1, 1990 until June 
1992 for consideration of waiver.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should perform a paid and due 
audit of the veteran's Section 306 
pension account for the period  from 
January 1, 1990 until June 1992.  The 
veteran should be furnished this 
information and provided an opportunity 
to respond.  

2.  The RO should request from the 
veteran a current and complete financial 
status report to include all medical 
expenses.  

3.  The RO should refer this matter to 
the Committee for review of the veteran's 
claim for entitlement to a waiver of 
recovery of an overpayment of Section 306 
pension benefits in the newly calculated 
amount.  If any action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

